DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu (2006/0000344).
Basu discloses a method for synchronizing an electronic interactive device on basis of a 
first sound track comprising:  identifying a first peak point and a valley point of the first soundtrack (Song A, “Master”) by calculating a first energy of the first peak point and a first energy of the valley point of the first peak point (step 330) and comparing the first energy of the first peak point with first energy of neighboring points (paragraphs 94 and 105-106) of the first peak point (paragraphs 52-57 and 70; and figure 3): identifying a first peak point of a second soundtrack (Song B, “slave”) (paragraph 74); and determining a similarity between the first soundtrack and a second sound track on basis of the first peak point of the first soundtrack and the first peak point of the second sound track (abstract; and paragraphs 49-52, 56-58, 65-67, and 74).

Basu discloses the method, further comprising identifying the valley point with the first energy thereof iower than the first energy of the neighboring points (paragraph 106).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu.
Basu is discussed above.  Basu does not disclose the recognition of a watermark.
However, Official Notice is taken with respect to it being well known in the art to provide recognizing a watermark in relation to a sound signal.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the well known teachings in the art with Basu, because the teachings provide use of watermark recognition for identifying points in the sound signals.


Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
11/20/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837